Citation Nr: 1546058	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for PTSD with an initial 30 percent rating assigned effective July 10, 2009.  

In August 2012, the Board remanded the appeal for further development by the originating agency.  When it returned to the Board in August 2014, an initial 70 percent rating for PTSD was awarded and the remaining claims for a rating in excess of 70 percent and entitlement to TDIU were remanded for further development.  The appeal has now returned to the Board for additional appellate action. 

The issue of entitlement to specially adapted housing or entitlement to a special home adaptation grant was raised by the Veteran in a May 2014 correspondence.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).
2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Service connection for PTSD was granted in the September 2010 rating decision on appeal.  An initial 30 percent evaluation was assigned effective July 10, 2009.  In August 2014, the Board determined that the Veteran's disability most nearly approximated an initial 70 percent rating throughout the claims period.  The question of whether an initial rating in excess of 70 percent was remanded for further development.  The Board's decision was implemented in an August 2015 rating decision with the assignment of a 70 percent rating effective July 10, 2009, the original date of service connection.  The case has returned to the Board and the Veteran contends that a total rating is warranted for his PTSD as it affects all aspects of his life and causes total occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD.  The Veteran's PTSD manifests symptoms such as depression, sleep impairment with nightmares, anxiety, hypervigilance, irritability, and intolerance of crowds.  VA and private treatment records also document complaints of memory and concentration problems.  Despite these findings, the Veteran has not manifested any of the specific symptoms associated with a total schedular rating.  His thought processes and ability to communicate were intact throughout the claims period, and he consistently denied experiencing hallucinations or delusions while receiving treatment at the Durham VA Medical Center (VAMC), with his private therapist, and during VA examinations.  Beginning in November 2012, the Veteran reported past thoughts of suicidal ideation and feelings of hopelessness, but he consistently denied any current thoughts of suicide during treatment and upon VA examination.  It is therefore clear that the Veteran does not have a persistent danger of hurting himself or others.  

The Veteran has also not manifested symptoms of similar severity, frequency, and duration as those contemplated by a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  His private therapist found that the Veteran experienced severe symptoms that significantly interfered with all aspects of his life, but these findings are at odds with the conclusions of the various VA examiners who examined the Veteran throughout the claims period.  The July 2010 and February 2015 VA examiners identified mild symptoms of PTSD with only minimal impairment.  The August 2012 VA examiner noted symptoms of slightly worse severity characterized as moderate.  The February and August 2015 VA examiners also noted that objective testing indicated signs of symptom embellishment and exaggeration on the part of the Veteran during the examinations.  The August 2015 VA examiner specifically addressed the conflict between the VA findings and those of the Veteran's therapist.  The examiner observed that as a therapist, the Veteran's private provider did not have the appropriate credentials to complete a PTSD evaluation under VA guidelines.  In addition, the therapist's conclusions were not detailed enough to justify a finding that the Veteran was permanently and totally disabled.   It was clear that the therapist's findings were not consistent with the mild to moderate impairment consistently described by the VA examiners. 

The Board agrees with the August 2015 VA examiner and finds that the results of the various VA examinations conducted throughout the claims period are more probative regarding the severity of the service-connected PTSD, especially in light of the vague conclusions of the Veteran's private therapist which are inconsistent with the other competent medical evidence and the Veteran's lay statements regarding the impact and symptoms of his PTSD.  The private therapist also assigned Global Assessment of Functioning (GAF) scores of 37-38, consistent with impairment to reality testing, major impairment in several areas, and an inability to work.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)).  The Veteran's VA treatment and examination scores have been much higher and ranged from 48-62, consistent with serious to mild symptoms.  The August 2012 VA examiner explicitly found that the Veteran clearly did not experience impairment of the type identified by the private therapist; the Veteran manifested some tangential thinking and was not a good historian, but he had no problems with reality testing and his difficulties with concentration and attention were found to only cause moderate problems.  The Board's review of the Veteran's lay statements and complaints documented in the private and VA reports also clearly demonstrates that he does not manifest reality testing deficits or impairment that most nearly approximates major.  In short, the reports of the private therapist are not supported by the other competent evidence of record and do not contain sufficient details and findings to support the conclusion that the Veteran is totally and permanently disabled.  The Board therefore concludes that the Veteran's PTSD is not productive of symptoms that most nearly approximate those associated with a total rating under Diagnostic Code 9411.  

A total rating is also warranted if the Veteran's service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  While it is clear that the Veteran's service-connected PTSD has resulted in some occupational and social impairment, the Board concludes that the impairment in this case does not approximate total.  With respect to the Veteran's employment history, he last worked as a security guard in 2010.  He reported during VA examinations in 2012 and 2015 that he was let go from that position due to falling asleep at work.  The August 2012 and August 2015 VA examiners both concluded that the Veteran's fatigue was most likely due to nonservice-connected sleep apnea and his noncompliance with a prescribed CPAP machine.  VA treatment records also document the Veteran's failure to use his CPAP machine to control sleep apnea symptoms.  Thus, the Veteran's exhaustion and its effect on his employment are due to nonservice-connected sleep apnea rather than service-connected PTSD. 

Regarding the level of impairment due to PTSD, the evidence clearly establishes the presence of some occupational impairment, but that impairment is clearly no more than moderate.  As noted above, while the Veteran's private therapist found that he was totally and permanently disabled and unable to work, the Board finds that the VA examination reports and treatment records are more probative regarding the Veteran's actual occupational impairment.  The VA findings demonstrate occupational impairment that is mild to moderate due to the Veteran's memory and concentration difficulties and his irritability and trouble getting along with others.  The February 2015 VA examiner found that the Veteran had mild limitations to performing work-related tasks and responding to stressful situations due to PTSD.  The August 2015 VA examiner identified similar areas of issue, as the Veteran's PTSD manifested a depressed mood, loss of interest, and persistent irritability with angry verbal outbursts.  These findings are indicative of occupational impairment that is moderate, but they do not support a finding of occupational dysfunction that is total.

Similarly, the Veteran has not experienced total social impairment.  He has remained married to his wife throughout the claims period, and while his private and VA treatment records show that his irritability and exhaustion have had a negative impact on their relationship, they have remained married for over 45 years.  The Veteran consistently reported having little interests or hobbies and no friends, but has remained in close contact with other members of his family, including his children and grandchildren.  The Board therefore finds that the Veteran experiences severe social impairment due to service-connected PTSD, but cannot conclude that such impairment is total.  

In conclusion, the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The record here does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability manifests symptoms such as depression, nightmares, memory and concentration problems, and irritability with accompanying social and occupational impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  


TDIU Claim

The Veteran contends that he is unemployable due to service-connected PTSD and left knee disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is currently service-connected for PTSD, rated as 70 percent disabling, and left knee arthritis and patellofemoral pain syndrome, rated as 10 percent disabling.  His combined evaluation for compensation is 70 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has one disability rated as 40 percent disabling or more and sufficient additional disability to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he is unemployable due to service-connected disabilities.  The Veteran reported on his September 2010 formal claim for TDIU that last worked full-time in June 2010 as a security guard and was unable to work due to service-connected PTSD.  The Veteran also reported that he was in receipt of a GED and has no other education or training.  

After review of the competent lay and medical evidence, the Board finds that while the Veteran is unemployable, it is due to his serious nonservice-connected disabilities rather than impairment associated with his service-connected PTSD and left knee arthritis.  In December 2007, the Veteran reported to his VA primary care physician at the Durham VAMC that he previously worked as a truck driver for a concrete company for 17 years.  He was not able to drive a truck when he began taking insulin for diabetes mellitus, and moved on to several other positions such as quality control for a cable company and maintenance at a restaurant.  He then worked as a security guard until June 2010 and has consistently reported that he was fired due to falling asleep during his shift.  The August 2012, February 2015, and August 2015 VA examiners determined that the Veteran's exhaustion was a result of nonservice-connected sleep apnea and his failure to use a prescribed CPAP machine.  Additionally, a May 2012 VA examiner who addressed the severity of the Veteran's left knee condition, noted that the Veteran also had vision problems and lower extremity weakness due to nonservice-connected stage V kidney disease and anemia.  These nonservice-connected conditions have clearly had a severe impact on the Veteran's ability to work and were identified as the cause of his loss of several employment opportunities. 

Furthermore, while the evidence establishes that the Veteran has some impairment to employment due to service-connected PTSD and left knee condition, this impairment is not of sufficient severity to render the Veteran unemployable.  With respect to PTSD, as discussed above, the disorder has resulted in no more than moderate occupational impairment due to the Veteran's concentration, memory, and irritability symptoms.  Although the Veteran's private therapist has found that he is unemployable and totally and permanently disabled due to PTSD, the Board finds that the other evidence of record is more probative and accurate in determining the impairment associated with the Veteran's PTSD due to the private therapist's lack of specificity and inconsistency.  The August 2012 and February 2015 VA examiners specifically found that the Veteran had mild to moderate impairment to physical and sedentary employment due to PTS-related anger and irritability and concentration/attention problems.  These symptoms would result in difficulty completing work tasks and responding to stressful situations.  The August 2012 VA examiner concluded that it was less likely than not that Veteran's PTSD renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  With respect to the Veteran's service-connected left knee condition, upon VA examination in May 2012, the Veteran was found to have some physical limitations due to the left knee, including walking, standing, climbing up and down stairs, and rising from chairs with mild problems interacting with people.  The examiner concluded that the Veteran had no sedentary work limitations due to the left knee condition.  The Veteran's service-connected PTSD and left knee condition therefore result in impairment to both sedentary and physical employment, but do not render him unemployable for work consistent with his past experience and education.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities.  Instead, the competent medical evidence of record clearly establishes that the Veteran is unemployable due to nonservice-connected conditions.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the Veteran's claims for an increased rating and TDIU was furnished to the Veteran in an October 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the claim for a rating in excess of 70 percent for PTSD originates from a rating decision awarding service connection for the disability.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the September 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2011 SOC clearly informed the Veteran of what was needed to achieve the next-higher schedular rating and to obtain all schedular ratings above the initial evaluation assigned by the AOJ.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected PTSD.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided several VA examinations to determine the severity and occupational impairment associated with his service-connected disabilities, and was most recently examined in February and August 2015.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran reported receiving regular treatment from a private therapist and VA has made several attempts to obtain clinical records from this provider.  VA requested records from the Veteran's therapist in March 2010, October 2010, September 2015, and October 2015, and either received no response to the requests or received letters from the therapist describing the impairment associated with the service-connected PTSD.  No treatment records were submitted in response to VA's requests and the Board finds that VA has done its utmost to assist the Veteran in developing evidence to substantiate his claims.  

The Board also finds that VA has complied with the August 2012 and August 2014 remand orders of the Board.  In response to the Board's remands, the Veteran's VA treatment records were obtained and added to the claims file.  He was also provided VA examinations detailing the severity and impairment associated with his service-connected disabilities in February and August 2015.  The February and August 2015 VA examinations included a discussion of the Veteran's private psychiatric treatment and addressed the inconsistency in the symptoms identified by the private therapist and various VA examiners.  The case was then readjudicated in an August 2015 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


